                                                            Scott M. Kendall
                                                            Alaska Bar No. 0405019
                                                            Samuel G. Gottstein
                                                            Alaska Bar No. 1511099
                                                            Holmes Weddle & Barcott, P.C.
                                                            701 West 8th Avenue, Ste. 700
                                                            Anchorage, AK 99501
                                                            Phone: 907.274.0666
                                                            Fax: 907.277.4657
                                                            smkendall@hwb-law.com
                                                            sgottstein@hwb-law.com

                                                            Jason Harrow (Pro Hac Vice)
                                                            Equal Citizens
                                                            3243B S. La Cienega Blvd.
                                                            Los Angeles, CA 90016
                                                            jason@equalcitizens.us

                                                            Michael Donofrio (Pro Hac Vice)
                                                            Stris & Maher LLP
                                                            28 Elm St., 2d Fl.
                                                            Montpelier, VT 05602
                                                            michael.donofrio@strismaher.com
                                                            Attorneys for Plaintiffs
HOLMES WEDDLE & BARCOTT, PC




                                                                                   IN THE U.S. DISTRICT COURT
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408




                                                                                  FOR THE DISTRICT OF ALASKA
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                             DISABILITY LAW CENTER OF
                                                             ALASKA, NATIVE PEOPLES
                                                             ACTION COMMUNITY FUND,
                                                             ALASKA PUBLIC INTEREST
                                                             RESEARCH GROUP, ALEIJA                      Case No. 3:20-cv-173-JMK
                                                             STOVER, and CAMILLE ROSE
                                                             NELSON,
                                                                         Plaintiffs,
                                                                 v.

                                                             KEVIN MEYER, LIEUTENANT
                                                             GOVERNOR OF ALASKA and the
                                                             STATE OF ALASKA, DIVISION
                                                             OF ELECTIONS,
                                                                        Defendants.

                                                                         STIPULATION ON OVERLENGTH BRIEFING

                                                              Stipulation on Overlength Briefing
                                                              Disability Law Center of Alaska v. Meyer                              Page 1
                                                              Case No. 3:20-cv-173-JMK

                                                              Case 3:20-cv-00173-JMK Document 11 Filed 07/22/20 Page 1 of 4
                                                                  The parties, by and through their counsel of record, hereby stipulate

                                                            that all briefing related to Plaintiffs’ Motion for Preliminary Injunction be

                                                            allowed to exceed the page/word limit set forth in Local Rule 7.4(a)(2) for the

                                                            reasons set forth below. The parties request that the court instead apply the

                                                            page/word limits established under Local Rule 7.4(a)(1) for motions brought

                                                            under Fed. R. Civ. P.12(b)(6), 12(c), and 56.

                                                                  Good cause exists to grant this stipulated request. This Court permits

                                                            motions brought under Rules 12(b), 12(c), and 56 to be up to 35 pages or

                                                            10,000 words, while other motions may not exceed 20 pages or 5,700 words.
HOLMES WEDDLE & BARCOTT, PC




                                                            See Local Rule 7.4(a)(1). However, because the preliminary injunction
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            standard requires discussion of the substantive merits of the claims, motions

                                                            for a preliminary injunction generally contain substantive argument more

                                                            like the argument in motions under Rule 12 or 56—that is, motions to dismiss

                                                            or for summary judgment—than other, less substantive motions. See Local

                                                            Rule 7.4(a)(2).

                                                                  Plaintiffs’ motion contains a detailed factual recitation as well as

                                                            substantive legal argument regarding multiple claims under the U.S. and

                                                            Alaska Constitutions and the Americans with Disabilities Act. It is thus not

                                                            possible for Plaintiffs make a complete presentation of the factual and legal

                                                            issues without proceeding under the rule that would apply if the motion were
                                                             Stipulation on Overlength Briefing
                                                             Disability Law Center of Alaska v. Meyer                                 Page 2
                                                             Case No. 3:20-cv-173-JMK

                                                             Case 3:20-cv-00173-JMK Document 11 Filed 07/22/20 Page 2 of 4
                                                            brought under Rule 12 or 56. This Court should thus exercise its discretion to

                                                            permit both Plaintiffs and Defendants to file overlength briefs using the

                                                            length limits in Local Rule 7.4(a)(1).

                                                                  A proposed order is filed herewith.

                                                            Dated: 07-22-20                      /s/ Scott M. Kendall
                                                                                                 Scott M. Kendall
                                                                                                 Alaska Bar No. 0405019
                                                                                                 Samuel G. Gottstein
                                                                                                 Alaska Bar No. 1511099
                                                                                                 HOLMES WEDDLE & BARCOTT, PC

                                                                                                 Jason Harrow (Pro Hac Vice)
                                                                                                 EQUAL CITIZENS

                                                                                                 Michael Donofrio (Pro Hac Vice)
HOLMES WEDDLE & BARCOTT, PC




                                                                                                 STRIS & MAHER LLP
                        701 WEST EIGHTH AVENUE, SUITE 700




                                                                                                 Attorneys for Plaintiffs
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                            Dated: 07-22-20                      /s/ Margaret Paton-Walsh (consent)
                                                                                                 Margaret Paton-Walsh
                                                                                                 Alaska Bar No. 0411074
                                                                                                 Assistant Attorney General
                                                                                                 Department of Law
                                                                                                 1031 West Fourth Avenue, Ste. 200
                                                                                                 Anchorage, Alaska 99501
                                                                                                 Phone: 907-269-5275
                                                                                                 Fax:     907-276-3697
                                                                                                 Email: margaret.paton-walsh.alaska.gov
                                                                                                 Attorney for Defendants




                                                             Stipulation on Overlength Briefing
                                                             Disability Law Center of Alaska v. Meyer                                Page 3
                                                             Case No. 3:20-cv-173-JMK

                                                             Case 3:20-cv-00173-JMK Document 11 Filed 07/22/20 Page 3 of 4
                                                                                   CERTIFICATE OF SERVICE

                                                                   I hereby certify that, on the 22nd day of July 2020, I electronically
                                                            filed the foregoing with the Clerk of the Court using the CM/ECF system
                                                            which will send notification of such filing to the following:

                                                            Margaret Paton-Walsh
                                                            Attorney General’s Office
                                                            1031 W. 4th Avenue, Suite 200
                                                            Anchorage, AK 99501
                                                            margaret.paton-walsh@alaska.gov


                                                                                                    /s/ Scott M. Kendall
                                                                                                    Scott M. Kendall
HOLMES WEDDLE & BARCOTT, PC
                        701 WEST EIGHTH AVENUE, SUITE 700
                          ANCHORAGE, AK 99501-3408
                            TELEPHONE (907) 274-0666
                             FACSIMILE (907) 277-4657




                                                             Stipulation on Overlength Briefing
                                                             Disability Law Center of Alaska v. Meyer                                Page 4
                                                             Case No. 3:20-cv-173-JMK

                                                             Case 3:20-cv-00173-JMK Document 11 Filed 07/22/20 Page 4 of 4
